Citation Nr: 1205472	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for mouth/teeth injuries for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1950 to April 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2010 and November 2010,  the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In his January 2008 substantive appeal, the Veteran requested a hearing before the Board at the RO.  The hearing was scheduled for September 13, 2010.  The day of the hearing, the Veteran submitted a statement withdrawing his hearing request.  The Board will therefore proceed with a decision in this case in accordance with 38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a chronic disability of the mouth/teeth for dental treatment purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for mouth/teeth injuries for dental treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for dental treatment purposes is warranted for residuals of a dental and mouth injury that occurred during active duty service.  In a July 2005 statement that accompanied his claim for service connection, he reported that he was hit in the mouth with a coffee cup during service and required treatment with over 100 stitches.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b)  and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161. 

In this case, the record is negative for evidence of a current disability of the mouth or teeth for dental treatment purposes.  In statements dated throughout the claims period, the Veteran has reported that he incurred an injury to the mouth and teeth during service that required over 100 stitches.  However, he has not alleged any specific current disability or symptoms that has resulted from the in-service injury that occurred almost 60 years ago.  In July 2005, the Veteran stated that since the injury he has experienced pain and loss of teeth, but has not submitted any evidence of treatment or findings related to a dental condition.  He underwent a dental consultation in October 2003 at the Lexington VA Medical Center (VAMC), but the International Statistical Classification of Diseases (ICD) code associated with the treatment indicated only an unspecified dental disorder.  See http://www.icd9data.com (characterizing the ICD-9-CM Diagnosis Code of 525.9 as an "unspecified disorder of the teeth and supporting structures").

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  Although the Veteran has alleged the incurrence of a dental disability as a result of an injury during active duty, to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Board has considered the Veteran's statements regarding his disability, but notes that his general complaints of pain are not adequate to establish the presence of a current disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not provided any specific allegations regarding the presence of a dental disability, and without competent medical or lay evidence of a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for dental treatment.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  With respect to the Veteran's service treatment records, information received from the National Personnel Records Center (NPRC) indicates that such records are not available for procurement.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In September 2005, the NPRC stated that the Veteran's service records could not be identified based on the information supplied by the RO.  Based on details provided by the Veteran in a National Archives Form 13075, the RO sent the NPRC additional information regarding the Veteran's service in October 2005.  The RO also provided the NPRC copies of some of the Veteran's service personnel records in response to a December 2005 email indicating they were having difficulty reconstructing his service records.  The NPRC responded in March 2006 stating that the Veteran's service information had been modified, but no service records were received.  The Veteran was notified of VA's inability to obtain his service records in an April 2006 letter that also requested he provide any service records in his possession.  No service treatment records were received from the Veteran in response to this request.  The Board finds that the VA has made reasonable efforts to obtain the Veteran's service records, and the evidence does not suggest any additional alternate sources of the records exist. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim but has determined that no such examination or opinion is required.  As noted above, the record does not contain competent evidence of a current disability.  While the Veteran has reported an in-service injury to his mouth and teeth that occurred almost 60 years ago, he has made only vague statements regarding symptoms associated with a current disability of the mouth or teeth.  The Board therefore finds that a VA examination is not required by the duty to assist as the record does not indicate that a disability or signs and symptoms of disability are associated with active service.

The Board also finds that VA has complied with the February 2010 and November 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was provided further notice of VA duties to notify and assist, and additional records from the Lexington VAMC and SSA were associated with the claims file.  The Veteran was also requested in a September 2010 letter to identify any health care providers who had treated his claimed dental condition.  The letter asked him to sign medical release forms to allow VA to obtain records from the identified physicians.  No response to this request was received and the claim was readjudicated in a September 2011 SSOC.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop this claim rests with the Veteran himself.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for mouth/teeth injuries for dental treatment purposes is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


